Citation Nr: 1438367	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  10-40 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the reduction for the disability rating for degenerative joint disease (DJD) of the left knee from 30 percent to 10 percent effective June 1, 2010, was proper. 

2.  Entitlement to a disability rating in excess of 20 percent from June 1, 2010, to August 20, 2012, and in excess of 40 percent from August 21, 2012, for DJD of the left knee. 

3.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active duty service from September 1972 to September 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal originally from a February 2010 determination by a Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the Veteran's disability rating from 30 percent to 10 percent for DJD of the left knee, effective June 1, 2010. 

During the course of the appeal, the RO granted the Veteran an increased evaluation in a September 2012 rating decision.  The Veteran was granted a rating of 20 percent, effective June 1, 2010, through August 20, 2012, and a rating of 40 percent effective August 21, 2012.

A review of the Veteran's electronic VA folders (Virtual and VBMS) reveals that all documents in these folders have already been considered by the RO in adjudicating the Veteran's claims.

Claims for service connection for a right knee condition as secondary to the service-connected DJD of the left knee, for service connection for diabetes due to exposure to herbicides, and for service connection for kidney disease as secondary to diabetes, were raised on a VA Form 21-526EZ submitted by the Veteran in June 2014.  A copy of the submitted form is located in the Veteran's VBMS electronic file.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at his June 2014 hearing that he was awarded Social Security Administration (SSA) disability benefits approximately five years ago.  The Court of Appeals for Veterans Claims has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court), found that a claim for a total disability rating based upon unemployability was part of the determination of an underlying increased rating claim and cited to Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) for the notion that a TDIU claim is raised once a Veteran submits evidence of a medical disability; makes a claim for the highest rating possible; and submits evidence of unemployability.  See 38 C.F.R. § 3.155(a).  At a June 2014 hearing the Veteran asserted that he can no longer work due to his service-connected left knee disability.  Accordingly, the Board finds that the Veteran has raised TDIU.

A September 2012 rating decision granted the Veteran a 40 percent rating for his left knee DJD based on an August 2012 VA examination report.  At his hearing the Veteran asserted that his left knee disability had gotten terribly worse since he was granted a 40 percent rating.  Given that the Veteran's contentions that his left knee disability has increased in severity since the August 2012 VA examination, the Veteran must be provided a new VA examination to determine the current severity of his left knee DJD disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

The Veteran's most recent VA treatment record contained in his virtual electronic claims file is dated July 30, 2012. The Veteran's updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:


1.  Obtain the Veteran's VA treatment records dated from July 31, 2012 to present.
 
2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination. 

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the RO/AMC made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
 
3.  When the above actions have been accomplished, afford the Veteran a VA examination to determine the current nature and severity of his left knee disability.  The claims file should be made available for the examiner to review, and the examination report should indicate that this was accomplished. 

All indicated studies of the left knee including range of motion studies in degrees, should be performed. 

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use and during flare-ups, and, to the extent possible, provide an assessment of any additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If such information cannot be provided without resorting to speculation, the examiner should explain why.

The examiner should assess the lateral instability/ recurrent subluxation of the left knee and address whether it is slight, moderate or severe.  See VA treatment record dated in June 2010 and the August 2012 VA examination report.

The examiner should address if the service-connected left knee disability is manifested by locking and if so the frequency of the locking and any episodes of effusion into the joint. 

The examiner is also asked to provide information as to whether there is functional impairment resulting from the service-connected left knee disability that may affect the ability to function and perform tasks in a work-like setting.   
 
4.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before returning the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

